Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claims primer insert, most notably the feature of, “a primer flash aperture through the bottom surface, wherein the primer flash aperture is adapted to receive the polymer overmolding to form a flash hole; and a groove in the primer recess positioned around the primer flash aperture that extends over the recess bottom surface to the circular recess side wall and is adapted to receive a polymer overmolding over the recess bottom surface”, as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAMES S BERGIN/Primary Examiner, Art Unit 3641